Case 2:20-cv-00630-JMS-DLP Document 85 Filed 03/16/21 Page 1 of 2 PageID #: 1259




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 PATRICK R. SMITH, et al.                            )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )       No. 2:20-cv-00630-JMS-DLP
                                                     )
 WILLIAM P. BARR, et al.                             )
                                                     )
                              Defendants.            )

                                        FINAL JUDGMENT

        The Court now enters final judgment. This action is dismissed for lack of jurisdiction.




         Date: 3/16/2021




 Roger A.G. Sharpe, Clerk of Court

 By: __________________
     Deputy Clerk
Case 2:20-cv-00630-JMS-DLP Document 85 Filed 03/16/21 Page 2 of 2 PageID #: 1260




 Distribution:

 Robert A. Burgoyne
 PERKINS COIE LLP
 rburgoyne@perkinscoie.com

 Sarah Howland
 PERKINS COIE LLP
 showland@perkinscoie.com

 John R. Maley
 BARNES & THORNBURG, LLP (Indianapolis)
 jmaley@btlaw.com

 Caroline M. Mew
 PERKINS COIE LLP
 cmew@perkinscoie.com

 Lisa A. Olson
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 lisa.olson@usdoj.gov

 Jordan L. Von Bokern
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 jordan.l.von.bokern2@usdoj.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov
